Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10-11, 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nassar (US 10,964,330).
As to claim 1, Nassar discloses a computer-implemented method for classifying unlabeled input data, the computer-implemented method comprising: 
 	calculating, by a computer, Euclidean distance and cosine similarity between an unlabeled input data point to be classified and a class label centroid of each class within a set of training data (fig. 2, item 252, col. 9, lines 33-41);   
 	calculating, by the computer, a confidence value for each class label centroid based on the Euclidean distance and the cosine similarity between the unlabeled input data point and the class label centroid of each class, wherein a highest confidence value equals a best matching class label centroid to the unlabeled input data point (col. 9, lines 33-45, e.g., the shortest distance corresponds to the highest confident value); 
 	selecting, by the computer, a class label centroid having the highest confidence value (col. 9, lines 33-45); and 
 	classifying, by the computer, the unlabeled input data point using a class label corresponding to the class label centroid having the highest confidence value (col. 9, lines 41-45).
	As to claim 10, Nassar discloses the computer-implemented method of claim 1, wherein the computer calculates a respective class label centroid by determining an average vector of training data points for a corresponding class label (col. 9, lines 9-15, lines 37-41, col. 11, lines 45-50, col. 13, lines 3-5).
 	As to claims 11, 16, these claims recite features similar to features recited in claim 1.  Therefore, they are rejected for reasons similar to those discussed above.
Allowable Subject Matter
Claims 2-9, 12-15, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art discloses the combination of features required by claims 2, 12, 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC TRAN/Primary Examiner, Art Unit 2668